In an action to foreclose a mechanic’s lien, defendants Efros appeal from an order of the Supreme Court, Nassau County (Wager, J.), dated October 8, 1980, which (1) modified an earlier conditional order of preclusion by granting plaintiff an additional 30 days to serve a supplemental bill of particulars upon condition that plaintiff’s attorney pay $250 to the appellants’ attorney, and (2) denied appellants’ cross motion to obtain a final order of preclusion. Order modified, by increasing to $500 the sum to be paid by plaintiff’s attorney to appellants’ attorney. As so modified, order affirmed, without costs or disbursements. The plaintiff’s attorney’s time to pay the $500 is extended until 15 days after service upon him of a copy of the order to be made hereon, with notice of entry. While Special Term did not abuse its discretion in granting plaintiff an additional 30 days to serve a supplemental bill of particulars, plaintiff’s attorney should be required to pay $500 to the appellants’ attorney. Rabin, J. P., Margett, O’Connor and Thompson, JJ., concur.